Opinion filed October 23, 2014




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-14-00093-CR
                                     ___________

                 JOSE JUAN PRADO PEREZ, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

                     On Appeal from the 220th District Court
                           Comanche County, Texas
                        Trial Court Cause No. CR-03671

                      MEMORANDUM OPINION
      Jose Juan Prado Perez, Appellant, has filed a motion to dismiss his appeal.
In the motion, Appellant “moves this Court to withdraw appellant’s notice of
appeal and dismiss this appeal.” The motion is signed by both Appellant and his
counsel in accordance with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


October 23, 2014                                            PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.